Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection Withdrawal
Applicant’s amendment of the title of the invention is acknowledged. Thus, the objection to title is withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Pub. No. 2011/0080549), in view of Park (U.S. Patent Pub. No. 2012/0018731).
	Regarding Claim 24
	FIG. 15 of Jung discloses a display device, comprising: a substrate (301); a first inorganic insulating [0117] layer (316) over the substrate and having a first opening or groove (364); a first conductive layer (336) on the first inorganic insulating layer; a second inorganic insulating [0123] layer (340) having a plurality of contact holes (366-367) and a second opening or groove (368) on the first conductive layer; a first organic material [0125] layer (360) over the first opening or groove and the second opening or groove; a second conductive layer (374+378) on the first organic material layer, wherein the second conductive layer extends over the first opening or groove and the second opening or groove and electrically contacts the first conductive layer through the contact holes, and the second conductive layer has a plurality of holes.
Jung fails to disclose the second conductive layer has a plurality of holes at a location directly over the first opening or groove”.
	FIG. 3H of Park discloses a similar display device, comprising: a second conductive layer (23), wherein the second conductive layer has a plurality of holes (24) at a location directly over the first opening or groove (a first opening or groove of a first inorganic insulating layer 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jung, as taught by Park. The ordinary artisan would have been motivated to modify Jung in the above manner for purpose of improving aperture ratio and transmittance (Para. 5 of Park).

	Regarding Claim 34
	FIG. 3 of Park discloses each hole of plurality of holes (24) 4SD-T19106-CA2-YPBcompletely penetrates the second conductive layer (23) in a thickness direction.

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Jung and Park, in view of Youn (U.S. Patent Pub. No. 2014/0353670) of record.
	Regarding Claim 25
	Jung as modified by Park discloses Claim 24.
Jung as modified by Park fails to explicitly disclose “the display device is bent at the first opening or groove”.
	FIG. 5 of Youn discloses a similar display device, wherein the display device is bent at the first opening or groove (BH1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jung, as taught by Youn. The ordinary artisan would have been motivated to modify Jung in the above manner for purpose of improving reliability and yield (Para. 17 of Youn).

Claims 26-28, 30 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Jung, Park and Youn, in view of Nanai (U.S. Patent Pub. No. 2013/0187177) of record.
	Regarding Claim 26
	Jung as modified by Park and Youn discloses Claim 25.
Jung as modified by Park and Youn fails to explicitly disclose “a second organic material layer on the second conductive layer over the first opening or groove”.
	FIG. 1 of Nanai discloses a similar display device, comprising: a second organic material [0004] layer (sealing resin13) on the second conductive layer (9) over the first opening or groove. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jung, as taught by Nanai. The ordinary artisan would have been motivated to modify Jung in the above manner for purpose of improving manufacturing processes (Para. 10 of Nanai).

	Regarding Claim 27
	FIG. 2 of Youn discloses a thin film transistor (TFT) arranged over the substrate (101), wherein the thin film transistor comprises a semiconductor layer (111), a source electrode (114a), a drain electrode (114b), and a gate electrode (113), and2 SD-T19106-CA2-YPCwherein the first inorganic [0063] insulating layer (103) is arranged between the substrate and the gate electrode.

	Regarding Claim 28
	FIG. 2 of Youn discloses the second inorganic [0063] insulating layer (104) is arranged over the gate electrode (113).

	Regarding Claim 30
	FIG. 3H of Park discloses the second conductive layer (23) includes a first surface facing the substrate, a second surface opposite to the first surface, and the plurality of holes (24) penetrating from the first surface to the second surface.

	Regarding Claim 31
	FIG. 3H of Park discloses the plurality of holes (24) are arranged in the second conductive layer (23) at locations corresponding to a portion of the first opening.

Claims 29 and 33 rejected under 35 U.S.C. 103 as being unpatentable over Jung, Park, Youn and Nanai, in view of Nakajima (U.S. Patent Pub. No. 2009/0033818) of record.
	Regarding Claim 29
	Jung as modified by Park, Youn and Nanai discloses Claim 28. 
Jung as modified by Park, Youn and Nanai fails to disclose “an encapsulation layer comprising an inorganic insulating layer and an organic material layer, wherein the encapsulation layer is covering the thin film transistor”.
	FIG. 2B of Nakajima discloses a similar display device, comprising: an encapsulation layer (115) comprising an inorganic insulating layer and an organic material layer [0073-0074], wherein the encapsulation layer is covering the thin film transistor (120). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jung, as taught by Nakajima. The ordinary artisan would have been motivated to modify Jung in the above manner for purpose of improving permittivity and hygroscopic properties (Para. 74 of Nakajima).	
	
	Regarding Claim 33
	FIG. 6 of Nakajima discloses a third organic material [0095] layer (604) on the second organic material layer (115, FIG. 2B) over the first opening or groove.

Claim 32 rejected under 35 U.S.C. 103 as being unpatentable over Jung, Park and Youn, in view of Kwak (U.S. Patent Pub. No. 2014/0217397) of record.
	Regarding Claim 32
	Jung as modified by Park and Youn discloses Claim 25. 
Jung as modified by Park and Youn fails to disclose “a width of the second opening or groove is wider than a width of the first opening or groove”.
	FIG. 2B of Kwak discloses a similar display device, wherein a width of the second opening or groove (for 253) is wider than a width of the first opening or groove (for 243). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jung, as taught by Kwak. The ordinary artisan would have been motivated to modify Jung in the above manner for purpose of relieving stress concentrating on wire (Para. 3 of Kwak).	
	
Claim 35 rejected under 35 U.S.C. 103 as being unpatentable over Jung and Park, in view of Youn’373 (U.S. Patent Pub. No. 2014/0217373).
	Regarding Claim 35
The configuration of the claimed “each hole of plurality of holes is fan-shaped” was a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). MPEP 2144.04. Furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See MPEP 2144.04 (IV) (B)). For example, FIG. 1J of Youn discloses a similar display device, wherein each hole of plurality of holes is fan-shaped. Thus the particularly claimed configuration is one of numerous configurations a person of ordinary skill in the art would find obvious. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jung, as taught by Youn’373. The ordinary artisan would have been motivated to modify Jung in the above manner for purpose of reducing the effect of bending stress (Para. 3 of Youn’373).
	 
Claims 36-39 rejected under 35 U.S.C. 103 as being unpatentable over Jung and Park, in view of Song (U.S. Patent Pub. No. 2014/0353609).
	Regarding Claim 36
	Jung as modified by Park discloses Claim 24. 
Jung as modified by Park fails to disclose “the first organic material layer has a concavo-convex top surface in at least a portion in the first opening or groove”.
	FIG. 4 of Song discloses a similar display device, wherein the first organic [0081] material layer (17) has a concavo-convex top surface in at least a portion in the first opening or groove. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jung, as taught by Song. The ordinary artisan would have been motivated to modify Jung in the above manner for purpose of reducing heat resistance and improving stability (Para. 10 and 64 of Song).	
		
	Regarding Claim 37
	FIG. 4 of Song discloses the concavo-convex top surface of the first organic material layer (17) includes a plurality of protrusions formed with respective a number of protrusion axes as centers.
		
	Regarding Claim 38
	FIG. 4 of Song discloses the second conductive layer (19) has a concavo-convex top surface in at least a portion in the first opening or groove.
		
	Regarding Claim 39
	FIG. 4 of Song discloses the second conductive layer (19) has a concavo-convex top surface in at least a portion in the first opening or groove.

Response to Arguments
Applicant’s arguments with respect to Claim 24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892